EXHIBIT 10.1
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (“Agreement”) is entered into as of April 1, 2007
(“Effective Date”), by and between Michael Porter, an individual having an
address at Calle Escorial 18, Valderrama, Sotogrande, 11310 Cadiz, Espania
(“Porter”), and Composite Technology Corporation, a Nevada corporation, having a
principal place of business at 2026 McGaw Avenue, Irvine, California 92614 (the
“Company”).


Recitals


A. WHEREAS, the Company is in the business of (a) developing technology for wind
power and wind turbine applications and for electrical conductor applications,
and (b) manufacturing, marketing and selling wind turbines and related items and
composite reinforced materials for electrical conductor applications (the
“Business”);


B. WHEREAS, prior to the Effective Date of this Agreement, Porter has served the
Company and many of its Affiliates in one or more capacities of employee,
director, president and significant shareholder, and whereas Porter and the
Company are parties to an Executive Employment Agreement under date of July 3,
2006 (“Employment Agreement”);


C. WHEREAS, Porter wishes to resign from all of his positions held with Company
and its Affiliates prior to the Effective Date of this Agreement; and whereas
Porter and Company wish to terminate the Employment Agreement; and whereas,
Company desires to retain Porter, and Porter is desirous of serving Company, to
render consulting services on the terms and conditions set forth herein;
 
Agreement


Now, therefore, in consideration of the mutual premises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. Resignation and Termination. Porter and Company hereby terminate the
Employment Agreement. Porter hereby resigns from all positions he held with
Company and any and all of its direct and indirect subsidiaries and affiliates
immediately prior to the Effective Date of this Agreement, including without
limitation all employee, director and officer positions, and Company hereby
accepts such resignations. Porter agrees to cooperate with Company and its
subsidiaries and affiliates with regard to any formal actions to be taken to
acknowledge these actions. The actions taken by virtue of this Section 1 are
irrevocable, and shall survive the Term and any termination of this Agreement by
either Party for any reason.


2. Consultancy and Term. On the terms and subject to the conditions set forth
herein, the Company agrees to retain Porter, and Porter agrees to serve as a
Consultant to Company, for a term commencing on the date hereof and ending on
March 31, 2008 (“Term”). This term may be extended upon mutual agreement of the
parties. The Company and Porter desire to enter into an independent contractor
relationship as set forth in this Agreement. It is the intent and purpose of
this Agreement that Porter shall at all times be an independent contractor of
the Company and nothing contained herein shall be construed to create or
establish the relationship of employer and employee, joint venturer, or partner
between the Company and Porter. Both parties acknowledge that Porter is not an
employee of Company for state or federal tax purposes.
 
 
1

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

3. Porter’s Representations and Warrantees. Porter acknowledges and agrees that
as an independent, separate business, Porter is responsible for whatever profit
or loss Porter may incur through performance of this Agreement. Porter
represents that he has the qualifications and ability to perform the Services in
a professional manner, without the advice, control, or supervision of Company.
Porter shall be solely responsible for the professional performance of the
services as set forth in Sections 4 and 5 below. Porter further acknowledges and
agrees that he shall have no authority to bind the Company contractually or
otherwise in any manner. In executing this Agreement, Porter specifically
acknowledges that he has consulted or had a reasonable opportunity to consult
with counsel of his own choice and that he has executed this Agreement after
independent investigation and without fraud, duress, coercion or undue
influence.


4. Services. Porter shall provide management and business advisory services to
the Company in accordance with his capabilities and at the request and the
discretion of the Company’s CEO (the “Services”). Porter will report directly to
the CEO, and will work with such other employees of Company and its
subsidiaries, affiliates, suppliers, customers, prospective customers,
consultants and the like as requested by the CEO.


5. Scope. The Company acknowledges that the time required for Porter to perform
the Services will depend upon the level of activity requested by the CEO. Porter
shall devote such time and effort to the performance of these services as is
reasonably necessary to fulfill his obligations hereunder. Any work or task of
Porter provided for herein which requires the Company to provide information or
assistance to Porter shall be excused (without effect upon any obligation of the
Company) until such time as the Company has fully provided all information and
assistance necessary for Porter to complete the work or task. Porter cannot
guarantee results on behalf of the Company, but shall use commercially
reasonable efforts in providing the Services.
 
6. Porter’s Compensation.


(a) Annual Compensation. Porter shall be compensated in an amount of $400,000
per year, payable monthly in arrears.


 
2

--------------------------------------------------------------------------------

 
 
(b) During the Term, Porter and Porter’s spouse shall be eligible to participate
in and shall be covered by the Company medical plan, as such plan may change
from time to time. Notwithstanding the foregoing, if the medical insurance
benefits cannot be arranged for Porter and his spouse by the Company, then the
Company agrees to reimburse Porter up to $1,000 per month for comparable medical
insurance.


7. Expenses. The Company shall reimburse Porter for all direct out-of-pocket
costs reasonably incurred by Porter in the performance of Services; provided,
however, that any expense in excess of $1,000 for any item must be approved in
advance by the Company and that all expenses shall be reasonable and in
compliance with Company policies. The Company shall reimburse expenses promptly
upon receipt of a statement therefore from Porter accompanied by sufficient
supporting documentation.


8. Cooperation by Company. The Company shall provide for Porter access to the
Company’s premises and shall make available to Porter all information and
personnel reasonably requested by Porter in connection with the performance the
services. In addition, the Company shall ensure that its employees and other
independent consultants co-operate fully with Porter in relation to the
provision of services and shall keep Porter informed on a reasonably current
basis of developments in the Company’s technology and business so that Porter
shall have a reasonable basis upon which to advise the Company as contemplated
hereby.


9. Confidentiality and Intellectual Property Assignment. Porter agrees that he
shall continue to be bound by the terms set forth in Company’s Employee
Confidential Information and Invention Assignment Agreement which are
incorporated herein by reference, and Porter agrees to formally execute such
Agreement upon presentation by Company.


10. Standard of Care. Porter shall perform all Services in a commercially
reasonable manner and to the best of his ability. However, Porter shall have no
liability to the Company for any loss, liability, cost or expense suffered or
incurred by the Company as a result of any act or omission by Porter except such
as arise from the gross negligence or willful misconduct of Porter.


11. Indemnification. Each party hereto shall indemnify and hold harmless the
other party, its affiliates, and each of their respective members, officers,
directors, agents, employees and controlling persons (each of the foregoing, an
“Indemnified Person”) from and against any and all losses, claims, damages,
expenses, actions, proceedings, arbitrations or investigations whether formal or
informal, or threats thereof (all of the foregoing, “Liabilities”), based upon,
relating to or arising out of the other party’s activities hereunder or any
breach of its representations and warranties; provided, however, that neither
party shall be liable under this paragraph to the extent that the Liabilities
for which indemnification is sought resulted from the wilful misconduct or gross
negligence of the Indemnified Person seeking indemnification.


12. Termination.


 
3

--------------------------------------------------------------------------------

 
 
(a) Breach. If either party fails to perform its obligations hereunder in any
material respect, and if such failure is not cured within 30 days after written
notice of breach from the other party, the other party may terminate this
Agreement by written notice of termination to the breaching party. If Porter is
the breaching party, Company shall have no further obligations to Porter as of
the effective date of termination. All other rights Porter has under any benefit
or stock option plans and programs shall be determined in accordance with the
terms and conditions of such plans and programs.


(b) Death. This Agreement shall terminate upon the death of Porter and the
obligations of Porter and Company under this Agreement shall immediately cease
except as hereafter set forth. In the event of a termination under this section,
Porter shall be entitled to receive any amounts accrued but unpaid pursuant to
Section 6 of this Agreement. All other rights Porter has under any benefit or
stock option plans and programs shall be determined in accordance with the terms
and conditions of such plans and programs.


(c) Disability. Company reserves the right to terminate this Agreement upon 10
days written notice if, for a consecutive period of 30 days, Porter is prevented
from discharging his duties under this Agreement due to any physical or mental
disability. Upon such termination the obligations of Porter and Company under
this Agreement shall immediately cease. In the event of a termination pursuant
to this section except as hereafter set forth, Porter shall be entitled to
receive any accrued and unpaid amounts earned pursuant to section 6. All other
rights Executive has under any benefit or stock option plans and programs shall
be determined in accordance with the terms and conditions of such plans and
programs.
 
13. Securities Law Compliance. Porter acknowledges and agrees that, with respect
to any shares previously issued to him in connection with the Employment
Agreement or in his capacity as an executive officer of the Company of its
Affiliates (the “Shares”), his ability to sell, convey, transfer or otherwise
dispose of the Shares shall be restricted by the Company’s governing policies
and the rules and regulations promulgated by the Securities and Exchange
Commission applicable to executive officers and insiders of reporting companies
and the Company’s insider trading policies applicable to executive officers
and/or directors. In the event Porter seeks to sell the Shares in a private
block sale, Porter must obtain the Company’s written consent prior to
consummating any such sale. Any unauthorized sale, transfer, conveyance or other
disposition of the Shares would constitute a breach of the Agreement and permit
immediate termination of the Company’s obligations under the Agreement pursuant
to Section 12(a) above. Porter also agrees to comply with all reporting
obligations under the Securities Exchange Act of 1934, including without
limitation, filing Form 4 under Section 16 of the Exchange Act whenever making
acquisitions or dispositions of the Shares.
 
14. Nature of Agreement. This Agreement constitutes the entire contract between
the Parties and it supersedes all prior and contemporaneous agreements,
arrangements, negotiations and understandings between the Parties relating to
the subject matter hereof, including, but not limited to the Employment
Agreement, but excluding Porter’s obligations pursuant to the Company’s Employee
Confidential Information and Invention Assignment Agreement as set forth in
Section 9. By entering into this Agreement, Porters acknowledges and agrees that
he is releasing any claims, causes of action or rights to any recovery related
to or arising out of the Employment Agreement. There are no other
understandings, statements, promises or inducements among the parties, oral or
otherwise, contrary to the terms of this Agreement. No representations,
warranties, covenants or conditions, express or implied, whether by statute or
otherwise, other than as set forth herein, have been made by any party hereto
regarding the subject matter hereof.


 
4

--------------------------------------------------------------------------------

 
 
15. Notices. All notices given under this Agreement shall be in writing. Any
notice may be transmitted by any means selected by the sender. A notice that is
mailed to a party at its address given below, registered or certified mail,
return receipt requested, with all postage prepaid, will be deemed to have been
given and received on the earlier of the date reflected on the return receipt or
the third business day after it is posted. Any notice sent by facsimile
transmission to a party at its facsimile number given below shall be deemed to
have been given and received upon confirmation of transmission by the sender’s
facsimile machine. Any notice transmitted by recognized overnight courier
service to a party at its address given below shall be deemed given and received
on the first business day after it is delivered to the courier. Any notice given
by any other means shall be deemed given and received only upon actual receipt.
The addresses and facsimile numbers of the parties for notice purposes are as
follows:


If to Porter:
 
Michael Porter
Calle Escorial 18
Valderrama
Sotogrande
11310 Cadiz
Espania
Phone: +34 956 793389
Fax: +34 956 793388
 
If to the Company:
 
Benton H. Wilcoxon, CEO
Composite Technology Corporation
2026 McGaw Avenue
Irvine, CA 92614
Facsimile No.: (949) 756-1090


Any party may change its address or facsimile number for notice purposes, or add
additional persons to whom copies of any notice should be sent, by written
notice to the other party.


 
5

--------------------------------------------------------------------------------

 
 
16. Miscellaneous. This Agreement shall be governed in all respects by the laws
of the State of California. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and neither party has
relied upon any representation, warranty or promise not contained herein. No
failure by either party to insist upon the strict performance of any term or
provision of this Agreement shall constitute a waiver thereof on that or any
subsequent occasion. This Agreement may be amended, and any term or provision
hereof may be waived, only in a writing signed by the party charged with such
amendment or waiver. In the event of any litigation between the parties with
respect to this Agreement or the performance of either party hereunder, the
prevailing party shall be entitled to recover, in addition to any other relief
awarded by the court, its reasonable attorneys’ fees and other costs of
preparing for and participating in the litigation.
 


IN WITNESS WHEREOF, the Company and Porter have executed this Agreement as of
the day and year first above written.
 

           /s/ Michael Porter      

--------------------------------------------------------------------------------

Michael Porter                         Composite Technology Corporation        
       

 

          By: /s/ Benton H Wilcoxon        

--------------------------------------------------------------------------------

Benton H Wilcoxon, CEO
                                           

 
 
6

--------------------------------------------------------------------------------

 